1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANGEL LUIS ALEMAN GONZALEZ,                        )   Case No.: 1:20-cv-0750 JLT
                                                        )
12                  Plaintiff,                          )   ORDER DIRECTING THE CLERK TO CLOSE
                                                        )   THE ACTION
13          v.                                          )
14   COMMISSIONER OF SOCIAL SECURITY.                   )   (Doc. 17)
                                                        )
15                  Defendants.                         )
                                                        )
16
17          On July 13, 2021, Plaintiff filed a stipulation indicating all parties agreed that the above-
18   captioned action is dismissed in its entirety. (Doc. 17.) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), “the
19   plaintiff may dismiss an action without a court order by filing . . . a stipulation of dismissal signed by
20   all parties who have appeared.” Because all parties who have appeared signed the stipulation, it
21   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997);
22   Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the Clerk of Court
23   is DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     July 14, 2021                              _ /s/ Jennifer L. Thurston
27                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

28
